Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II (claims 7-16) and species A (claims 7-8, 10, 12, 14-16—fore group II) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s), except for the last page, have Not all been considered and made of record (note the attached copy of form(s) PTO-1449).
Applicant is kindly advised to submit a detailed missing citations of the NPL in PTO-1449 for the examiner’s consideration.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Jolly” et al.,   US 20180074457 A1.
Regarding claim 7, Jolly teach a SAW modulator (see figs 1-12, and abstract), including at least one optical power component 145 (see at least fig.1 and pa. 0031).  
8. The modulator of claim 7, wherein the optical power component 145 is embedded within a substrate 120 of the SAW modulator (see at least fig. 1 and pa. 0031).  
9. The modulator of claim 7, wherein the optical power component is placed upon, mounted to, and/or fabricated in a surface of the SAW modulator (shown in at least fig. 5).  
10. The modulator of claim 7, wherein the optical power component has the function of a concave mirror (see at least fig. 1; in which the volume holographic grating has the same function of the concave mirror--similar to that of the applicant, see pub. Pa. 0053).     
12. The modulator of claim 7, wherein the optical power component is a volume grating or a volume holographic optical element (see at least fig. 1 and at least pa. 0031).  

15. The modulator of claim 7, wherein the optical power component directs light out of a proximal face of the modulator (shown in at least fig. 1, the power component 145 directs light out of the proximal face of the modulator).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Jolly” et al.,   US 20180074457 A1, as applied in rejection of claims 7-10, 12, and 13-15, above.
	With regard to claim 16, Jolly teaches all limitations that claims 16 depend on.   However, Jolly is silent on wherein the optical power component has a power in the range of +/- 100 to +/- 10,000 diopters.  Nonetheless, the power component of Jolly which is volume holographic grating, 145, is the same as the applicant and would include focal point along its optical axis in some degrees of diopters (as a unit of measurement of the optical power of the power component along its focal length).  Though such units not explicitly specified by Jolly, nonetheless, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the power component of Jolly that its range of its optical power along its focal length would include the above range as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 7058261 B2
US 10156725 B2
US 20140300695 A1
US 20030026512 A1
US 8873131 B2
US 20130320190 A1
US 20180074457 A1
US 20160286204 A1
US 20080138013 A1
US 20210003968 A1
US 20160223988 A1
US 6167169 A
US 3874782 A
US 20050238277 A1
US 10365434 B2
US 9613886 B2
US 20140104665 A1
US 5504772 A

US 4067641 A
US 5717510 A
US 5131060 A
US 10149958 B1
US 20020141039 A1
US 20080239420 A1
US 20130050788 A1
US 9508377 B2
US 20180364482 A1
US 4443696 A
US 20060028727 A1
US 4946253 A
US 20190302569 A1
US 20190025666 A1
US 20190025667 A1
US 20080278722 A1
US 20140055692 A1


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883